Citation Nr: 0819115	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and from May 1951 to October 1966.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board received the appellant's a motion to advance on 
docket in April 2008.  In June 2008, the Board granted the 
veteran's motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's statutory duty to assist requires VA to make reasonable 
efforts to obtain relevant records.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  
For records not in the custody of a federal agency (e.g. 
private medical records), "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  

In correspondence dated in August 2006, the appellant 
requested that VA obtain medical records from Ingham Regional 
Medical Center on her behalf.  In her request, the appellant 
informed VA that the requested records were for surgery 
conducted in 1986 and "scopes" conducted by Dr. W. in the 
1980's.  The claims file fails to show that the RO ever 
attempted to obtain these records on the appellant's behalf, 
despite that she provided the full address of this facility 
and authorized release of these records from the facility.  
See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (2007).  

The medical evidence currently on file includes of a large 
volume of records from Gratriot Community Hospital.  Among 
these records were several documents signed by Dr. W., such 
as a Home Health Certification and Plan of Treatment, dated 
in July 1989.  Although the claims file includes a few 
records signed by Dr. W., they do not appear to be the actual 
records of treatment the appellant asked VA to obtain.  
Additionally, the appellant submitted an operative report 
from Ingham Regional Medical Center, dated in December 1987, 
on her own behalf.  It is not clear whether this operative 
report pertained to a procedure separate from the 1986 
surgery for which she originally requested records.  

In light of the possibility that there are relevant records 
that have not been associated with the claims file, and that 
the RO has provided no explanation for failing to assist the 
veteran in obtaining these records as it is required by 
statute to do, the Board must delay the adjudication of this 
claim and remand for additional development.   

Accordingly, the case is REMANDED for the following action:

1.  Request records from Ingham Regional 
Medical Center for treatment of stomach 
and esophageal problems conducted in the 
1980's, to include procedures conducted by 
Dr. W., and for surgery conducted in 1986.  
If the facility fails to respond to the 
initial request, please make a follow-up 
request.  All efforts made and responses 
received, if any, must be documented in 
the claims file.  If these records are 
unavailable, the appellant must be 
notified of the inability to obtain these 
records and an explanation of the efforts 
VA made to obtain the records.  38 C.F.R. 
§ 3.159(e) (2007).  The appellant must 
also be informed that she is ultimately 
responsible for providing these records.  
Id.  

2.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



